ACCEPTED
                                                                                                  05-14-01477-CV
                                                                                       FIFTH COURT OF APPEALS
                                                                                                  DALLAS, TEXAS
                                                                                             8/24/2015 3:24:59 PM
                                                                                                       LISA MATZ
                                                                                                           CLERK



                               Spickard Law P.C.
                                  12222 Merit Drive, Suite 305                   FILED IN
                                      Dallas, Texas 75251                 5th COURT OF APPEALS
                                         (214) 460-2337                       DALLAS, TEXAS
                                      (214) 276-7553 (fax)                8/24/2015 3:24:59 PM
                                     www.spickardlaw.com                        LISA MATZ
                                                                                  Clerk


                                         August 24, 2015


Clerk of the Court
Court of Appeals, Fifth District of Texas at Dallas
George L. Allen, Sr. Courts Building
600 Commerce Street, Suite 200
Dallas, Texas 75202

       Re:     Court of Appeals Number: 05-14-01477-CV
               Trial Court Case Number: 13-04197-J
               James David Horton and Jeffrey Horton v. Kimberly A. Stovall Individually, and
               Stovall & Associates, P.C.
               Notice of Change of Address

Dear Clerk,

       Please note our new office address:

       Todd S. Spickard
       Spickard Law P.C.
       12222 Merit Drive, Suite 305
       Dallas, Texas 75251
       (214) 460-2337
       (214) 276-7553 (fax)
       todd@spickardlaw.com
       www.spickardlaw.com

                                                      Sincerely,

                                                      Spickard Law P.C.

                                                      Todd S. Spickard
                                                      Todd S. Spickard
                                                      todd@spickardlaw.com

cc:    Lawrence Mealer, Esq.